Zenoff, C. J.,
dissenting:
We are bound by the record and what it reflects. An objective examination of it must lead to the conclusion that the penalty of life imprisonment without possibility of parole is not justified. Perhaps, this court should again find a reason to undo an injustice such as it claimed to do in Price v. Sinnott, 85 Nev. 600, 460 P.2d 837 (1969), for in this case respected members of our profession have examined the transcript and have agreed that Peoples is serving a sentence for a premeditation that is not at all established in the record.
For instance, the Honorable Bruce Thompson of the United States District Court, at Reno, Nevada, pointedly stated when the matter was before him that an injustice has been done in this case. “The theory of the state,” he said, “that petitioner deliberately shot and murdered the victim strains credulity . . . The record is barren of evidence of any motive for a deliberate homicide. Proof of the victim’s suicidal tendencies is uncontradicted.”
That respeoted jurist added, “That the prior felony records of Peoples and his co-defendant, Morton, while they cast doubt upon the credibility of their testimony, undoubtedly influenced the jury to draw all possible inferences in support of a finding of gufit.” The fact that Morton, who was charged with holding the victim while Peoples shot her, was permitted to plead guilty to involuntary manslaughter, is without a doubt of significance.
As Judge Thompson stated, the police work on the case was not the best, also, there is a complete absence of any motive for Peoples to shoot the girl. His anger at her earlier was directed to her own drinking.
An incident took place in a Beatty bar prior to their retiring to a motel room which involved the shooting of the gun by Peoples. If he intended to shoot her, he could have done so because they were within a few feet of each other. He claimed that the firing of the weapon was accidental. The explanation of his possession of the gun was reasonable, i.e., he had picked it up for a friend who had forgotten it at the Oasis Bar in Beatty and was returning it to the friend who was a real estate woman in Santa Barbara, California. This was corroborated by the woman.1
*614My point is simply that the record does not support a penalty of life imprisonment without possibility of parole. The facts are that while Peoples, Morton and the victim were in the motel room in Beatty a shot rang out as Morton stepped from the bathroom. He did not see the actual shooting. Peoples’ explanation was that the girl grabbed for the gun which was on a table nearby intending to shoot herself and that he grappled with her for the gun which went off, fatally wounding her. At that point they could have run and left the victim dying. Instead, they took her with the children to the bar to seek a doctor. Indeed, there are facts to show that Morton at least knew of a registered nurse in the town nearby to the motel but for some unexplained reason they first sought a doctor. While the victim was lying in the car she died.
On the facts as they were presented, the deliberateness and malice aforethought that is required of first degree murder cannot be found. The difference is, of course, that a lesser degree means a lesser penalty.
Perhaps, this is more properly a case for the Board of Pardons. That body has refused to act until the legal avenues have been exhausted, but, nevertheless, I now, as previously, desire that my views be known.
Under our powers provided by NRS 177.265, I would modify the judgment to life with possibility of parole.

 At trial, she testified that the gun was hair trigger. Later, investigation disclosed that it was not.